DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is FINAL and is in response to the claims and remarks filed on October 9, 2020.  Claims 1, 2, 5, 7, 8, 12, 13, 16, 17, 19, and 24-30 are currently pending, of which claims 1, 7, 12, 16, 19, and 30 are currently amended.  Claims 3, 14, 18 have been cancelled, while claims 4, 6, 9-11, 15, and 20-23 were previously cancelled. 
Response to Arguments
Rejections Under 35 USC §112
Applicant has amended the claim at issue and the previous rejection under 35 U.S.C. §112(b) has been withdrawn.

Prior Art Rejections
Applicant’s arguments with regards to the previously cited art have been fully considered but are not persuasive.
Applicant has amended the claims at issue and argues that the previously cited references do not disclose these new limitations of the claim and that “Ewing fails to disclose, teach, or suggest determining a selected window is a parent window of the first window as claimed.” See Remarks 9. Examiner respectfully disagrees. Ewing explicitly allows for vertical navigation through hierarchies, which would include the parent/child nodes. For example, the user moves downwards through a hierarchy, such as shown in the examples of the “Calendar” to “Today” or “People” to “Contacts” to See Ewing Figs. 11 and 13A-13B and paras. [0068-69] and [0074-76]. As the user goes through the hierarchy, more child information is brought to the screen. Therefore, Ewing knows that “Jon’s Contact Information” is a child of “Contacts” which itself is a child of “People”. The vertical navigation is occurring allowing the user to drill down through these various nodes. See Id. Additionally, Ewing teaches that the expansion from the different hierarchical levels can occur in response to “certain gestures or actions on a touch screen”, including “[m]oving the stacks horizontally or vertically, such as by using swipes, dragging or panning…” See Id. at para. [0030] and [0073]. Therefore, Ewing certainly makes it obvious to have those same sliding gestures applied to the navigation between the hierarchical levels as the gestures to slide the same levels in and out of the focal window.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Claim Objections
Claim 7 is objected to because the claim recites “wherein the first gesture and the second gesture are a same type of” and this appears to be a grammatical or typographical error. Applicant should consider amending the claim to recite “are of a same type 
Appropriate correction is required.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7, 24, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ewing et al. (U.S. Publication No. 2011/0296351; hereinafter “Ewing”) and further in view of King et al. (U.S. Publication No. 2006/0238517; hereinafter “King”).
As per claim 1
displaying, by processor executable middleware, a first window on a first display of a communication device (See Ewing Figs. 10-17B and para. [0068]: viewable area with a stack shown therein, where the stacks correspond to a selected application or data type);
receiving, [by an off-display gesture capture region of the communication device], a first gesture, wherein the first gesture is associated with a first command to display a selected window on the first display, [the gesture capture region being in a pixel-free first portion of a first touch sensitive screen] (See Ewing Figs. 10-17B and para. [0071]: user can swipe and drag stacks to move them around on the touch screen);
based on the first command associated with the first gesture, the selected window is a parent window of the first window; wherein based on the determination that the selected window is the parent window of the first window: the first window moves toward a first side of the communication device and exits the first display; and the selected window enters the first display from a second side of the communication device; after displaying the selected window on the first display, receiving a second gesture, wherein the first gesture and the second gesture are a same type of gesture, wherein the second gesture is associated with a second command to display the first window on the first touch sensitive display; in response to receiving the second gesture, determining the first window is to be displayed; in response to determining the first window is to be displayed, determining the first window is a child window of the parent window; and wherein in response to the determination that the first window is the child window of the parent window: the parent window moves toward the second side of the communication device and exits the first touch sensitive display; and the child window enters the first touch sensitive display from the first side of the communication device (See Ewing Figs. 11-17B and paras. [0068-69]:  user can navigate a hierarchical data structure with multiple related windows, and the direction that is chosen in a particular axis is used to determine what related stack, or child windows, are selected, and then changing the focal point from the previous stack to the new stack; para. [0088]: navigation properties determined based on type of stack being navigated to; paras. [0030] and [0070-75]: stacks can be scrolled horizontally and vertically through various gestures. Therefore, the vertical expansion between the corresponding stacks/levels, which includes lower/higher related levels, could be provided the same gestures to bring the content on the display as the horizontal gestures scrolling the same level of the hierarchy).
However, while Ewing teaches control buttons off the touch display (See Ewing Fig. 1 and paras. [0031] and [0034]), Ewing does not explicitly teach that the first gesture is received by an off-display gesture capture region of the communication device, nor does Ewing teach that the gesture capture region being in a pixel-free first portion of a first touch sensitive screen.
King teaches these limitations of the claim (See King Figs. 15-19 and paras. [0106] and [0109]: bezels can capture gestures as well as the display screen itself, allowing the user to provide gestures off the display portion of the screen of Ewing and 
	One of ordinary skill in the art at the time the invention was made would have been motivated to combine, with a reasonable expectation of success, the window navigation of Ewing with the off-display gestures of King. One would have been motivated to combine these references because both references disclose gestures to manipulate on-screen content, and King enhances the user experience by increasing the flexibility of the device and allowing the user to interact with the device in additional and intuitive ways.

As per claim 2, Ewing/King further teaches wherein a common multi-screen application outputs the first window and the selected window (See Ewing Figs. 11-17B and paras. [0068-70]:  user can navigate a hierarchical data structure with multiple related windows, such as a group of applications or multiple items in a single application).

As per claim 7, Ewing teaches a method, comprising:
displaying, by processor executable middleware, a first window on a first display of a communication device;
receiving, [by an off-display gesture capture region of the communication device], a first gesture, wherein the first gesture is associated with a first command to display a first window on the first display and cease display of a second window on the first display, [the gesture capture region being in a pixel-, wherein the first window and the second window are related and are output by a multi-screen application (See Ewing Figs. 11-17B and paras. [0068-70] and [0109]:  user can navigate a hierarchical data structure with multiple related windows, such as a group of applications or multiple items in a single application); and
based on the first command associated with the first gesture, determining the first window is a parent window of the second window; wherein based on the determination that the first window is the parent window: the first window moves toward a first side of the communication device and exits the first display; and the second window enters the first display from a second side of the communication device; after displaying the first window, receiving, by the first touch sensitive screen, a second gesture, wherein the first gesture and the second gesture are a same type of in response to receiving the second gesture, determining the first window is to be displayed; in response to determining the first window is to be displayed, determining the first window is a child window of the parent window; and wherein in response to the determination that the first window is the child window of the parent window: the parent window moves toward the second side of the communication device and exits the first touch sensitive display; and the child window enters the first touch sensitive display from the first side of the communication device (See Ewing Figs. 11-17B and paras. [0068-69]:  user can navigate a hierarchical data structure with multiple related windows, and the 
However, while Ewing teaches control buttons off the touch display (See Ewing Fig. 1 and paras. [0031] and [0034]), Ewing does not explicitly teach that the first gesture is received by an off-display gesture capture region of the communication device, nor does Ewing teach that the gesture capture region being in a pixel-free portion of a first touch sensitive screen, wherein the first touch sensitive screen comprises the first portion and a second portion, wherein the second portion comprises a touch sensitive display.
King teaches these limitations of the claim (See King Figs. 15-19 and paras. [0106] and [0109]: bezels can capture gestures as well as the display screen itself, allowing the user to provide gestures off the display portion of the screen of Ewing and allow the user to interact with the device in an off-display area to manipulate content on the screen, such as the hierarchical stacks of Ewing).


As per claim 24, Ewing/King further teaches wherein, prior to ceasing to display the first window on the first display, the method comprises determining a direction of the first gesture (See Ewing Figs. 11-17B and paras. [0068-69]: user can navigate a hierarchical data structure with multiple related windows, and the direction that is chosen in a particular axis is used to determine what related stack, or child windows, are selected.  A user can go between the hierarchies with the focal point being the child window instead of the parent window, or vice versa, with a gesture shown along either the z-axis or the x-axis).

As per claim 27, the claim is directed to a method that implements the same features as the method of claims 24, and is therefore rejected for at least the same reasons therein.

Claims 5, 8, 12, 13, 16, 17, 19, 25, 26, and 28-30  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ewing/King and further in view of Kilpatrick et al. (U.S. Publication No. 2010/0079355; hereinafter “Kilpatrick”).
As per claim 5, Ewing further teaches wherein the selected window and the first window are output by different applications (See Ewing Figs. 10-17B and paras. [0064] and [0068-69]: viewable area with a stack shown therein, where the stacks correspond to a selected application or data type, and the user can navigate between the stacks to reach a new application type).
However, Ewing does not explicitly teach and wherein the communication device comprises an operable screen and an inoperable screen.
Kilpatrick teaches these limitations of the claim (See Kilpatrick para. [0094] or [0118]: application on a front display in a certain configuration/shape, while both of the other screens may be idled or off).
One of ordinary skill in the art at the time the invention was made would have been motivated to combine, with a reasonable expectation of success, the window navigation and inputs of Ewing/King with the multiple displays and navigation of Kilpatrick. One would have been motivated to combine these references because both references involve manipulating hierarchically related windows, and Kilpatrick enhances the user experience by increasing the flexibility of the device allowing the stacks of Ewing/King to be seamlessly displayed across multiple screens of Kilpatrick.

As per claim 8, Ewing does not explicitly teach wherein the first gesture is received by an off-display gesture capture region of the communication device and wherein the communication device comprises an operable screen and an inoperable screen.
King teaches wherein the first gesture is received by an off-display gesture capture region of the communication device (See King Figs. 15-19 and paras. [0106] and [0109]: bezels can capture gestures as well as the display screen itself, allowing the user to provide gestures off the display portion of the screen of Ewing and allow the user to interact with the device in an off-display area to manipulate content on the screen, such as the hierarchical stacks of Ewing).
One of ordinary skill in the art at the time the invention was made would have been motivated to combine Ewing with the teachings of King for at least the same reasons as discussed above in claim 1.
Kilpatrick teaches and wherein the communication device comprises multiple screens, a first screen being operable and a second screen being inoperable (See Kilpatrick paras. [0094] or [0118]: application on a front display in a certain configuration/shape, while both of the other screens may be idled or off).
One of ordinary skill in the art at the time the invention was made would have been motivated to combine Ewing/King with the teachings of Kilpatrick for at least the same reasons as discussed above in claim 5.

As per claim 12, Ewing teaches a communication device, comprising: a processor; and a computer readable memory, the computer readable memory comprising processor executable middleware operable to (See Ewing para. [0109]):
display a first window on the first touch sensitive display;
receive, [by the off-display gesture capture region], a first gesture, wherein the first gesture is associated with a first command to display a selected window on the first touch sensitive display; based on the first command associated with the first gesture, determine the selected window is a parent window of the first window, wherein based on the determination that the selected window is the parent window: the first window moves toward a first side of the communication device and exits the first touch sensitive display; and the selected window enters the first touch sensitive display from a second side of the communication device; after displaying the selected window, receive, by the touch sensitive screen, a second gesture, wherein the first gesture and the second gesture are a same type of gesture, wherein the second gesture is associated with a second command to display the first window on the first touch sensitive display; in response to receiving the second gesture, determine the first window is to be displayed; in response to determining the first window is to be displayed, determine the first window is a child window of the parent window; and wherein in response to the determination that the first window is the child window of the parent window: the parent window moves toward the second side of the communication device and exits the first touch sensitive display; and the child window enters the first touch sensitive display from the first side of the communication device (See Ewing Figs. 11-17B and paras. [0068-69]:  user can navigate a hierarchical data structure with multiple related windows, and the direction that is chosen in a particular axis is used to determine what related stack, or child windows, are selected, and then changing the focal point from the 
However, while Ewing teaches a touch sensitive screen, as well as control buttons off the touch display, as well as at least a first touch sensitive display (See Ewing Fig. 1 and paras. [0031] and [0034]), Ewing does not explicitly teach a second touch sensitive [display] to display those windows.  Moreover, Ewing does not explicitly teach the touch sensitive screen having a pixel-free first portion and a second portion, nor does Ewing teach an off-display gesture capture region in the pixel-free first portion of the touch sensitive screen.  Furthermore, Ewing does not explicitly teach that the gesture is received by the off-display gesture capture region.
King teaches these limitations of the claim, but for a second touch sensitive display (See King Figs. 15-19 and paras. [0106] and [0109]: bezels can capture gestures as well as the display screen itself, allowing the user to provide gestures off the display portion of the screen of Ewing and allow the user to interact with the device in an off-display area to manipulate content on the screen, such as the hierarchical stacks of Ewing).

Kilpatrick teaches a second touch sensitive display to display those windows (See Kilpatrick Figs. 1 and 34-37: multiple screens on a device for the windows of Ewing to be deployed and navigable upon).
One of ordinary skill in the art at the time the invention was made would have been motivated to combine Ewing/King with the teachings of Kilpatrick for at least the same reasons as discussed above in claim 5.

As per claim 13, Ewing/King/Kilpatrick further teaches wherein a common multi-screen application outputs the currently displayed window and the selected window (See Ewing Figs. 11-17B and paras. [0068-70]:  user can navigate a hierarchical data structure with multiple related windows, such as a group of applications or multiple items in a single application).

As per claim 16, Ewing/King/Kilpatrick further teaches wherein the first gesture is a drag or a flick, wherein the first window is in the first touch sensitive display when the first gesture is received (See Ewing Figs. 11-17B and paras. [0071] and [0076]: drag gestures to bring windows in and out of focus).

As per claim 17, while Ewing teaches determining the orientation of the device (See Ewing para. [0058]), Ewing does not explicitly teach wherein the communication device is in a portrait display mode and wherein the first touch sensitive display is a right-most touch sensitive display.  However, this claim carries little patentable weight, as it would be obvious to use a left-most or a right-most display to result in the same functionality. 
Nevertheless, Kilpatrick teaches these limitations of the claim (See Kilpatrick Fig. 6 and para. [0091]: portrait mode for three touch sensitive displays).
One of ordinary skill in the art at the time the invention was made would have been motivated to combine Ewing/King with the teachings of Kilpatrick for at least the same reasons as discussed above in claim 5.

As per claim 19, Ewing/King/Kilpatrick further teaches wherein the selected window and the first window are output by different applications (See Ewing Figs. 10-17B and paras. [0064] and [0068-69]: viewable area with a stack shown therein, where the stacks correspond to a selected application or data type, and the user can navigate between the stacks to reach a new application type).

As per claim 25, while Ewing/King teaches the gestures to cease display of the window, Ewing/King does not explicitly teach wherein after ceasing to display the first window on the first display the first window is displayed on a second display of the communication device based on the determined direction of the first gesture.
Kilpatrick teaches a second touch sensitive display to display those windows (See Kilpatrick Figs. 1 and 34-37: multiple screens on a device for the windows of Ewing to be deployed and navigable upon; paras. [0152-154]: user can interact with an 
One of ordinary skill in the art at the time the invention was made would have been motivated to combine Ewing/King with the teachings of Kilpatrick for at least the same reasons as discussed above in claim 5.

As per claim 26, while Ewing/King teaches various drag and swipe gestures, which could reasonably be construed as a flick gesture (See Ewing para. [0048] and [0067]), Ewing/King does not explicitly teach wherein the gesture is a flick towards the second display.
Kilpatrick teaches this limitation of the claim (See Kilpatrick paras. [0152-153]: user can move UI objects by beginning drag gesture and releasing, allowing the motion of the UI object to continue after release).
One of ordinary skill in the art at the time the invention was made would have been motivated to combine Ewing/King with the teachings of Kilpatrick for at least the same reasons as discussed above in claim 5.

As per claim 28, the claim is directed to a method that implements the same features as the method of claim 25, and is therefore rejected for at least the same reasons therein.

As per claim 29, Ewing/King/Kilpatrick further teaches wherein, prior to ceasing to display the first window on the first touch sensitive display, the method comprises determining a direction of the first gesture (See Ewing Figs. 11-17B and paras. [0068-
As per claim 30, the claim is directed to a device that implements the same features as the method of claim 25, and is therefore rejected for at least the same reasons therein.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142